DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Antecedent basis must be provided in the specification for the claimed subject matter of the first coolant channel and the second coolant channel in claims 5 and 17 (i.e. in the specification, the recitations of “channel A” and “channel B” must explicitly indicate that they refer to the first coolant channel and the second coolant channel, respectively).  

Claim Objections
Claims 1, 2, 7, 9, and 10 are objected to because of the following informalities:  
A. For claim 1, the recitation of “…in an axial direction of the stator core, the two first distribution grooves are both located between the two second distribution grooves…” must be changed to “…in an axial direction of the stator core, the first distribution groove is located between the two second distribution grooves…” for comprehension of the claimed invention; 
B. In claim 2, the recitation of “…the two second distribution grooves are in communication with an other of the two first distribution grooves through the first stator groove, and the other of the two first distribution grooves is in communication with the liquid outlet channel through the second stator groove…” must be changed to “…the two second distribution grooves are in communication with an other of the two first distribution grooves through the second stator groove, and the other of the two first distribution grooves is in communication with the liquid outlet channel through the third stator groove…” for the purpose of properly and accurately describing the applicants’ invention; 
C. For claim 7, the recitation of “the first distribution channel” must be changed to “the first distribution groove” for proper comprehension of the invention; and 
D. In claims 9 and 10, the recitation of “opposite ends of the first distribution groove” is unclear as the claims do not properly indicate that there are two first distribution grooves that are spaced apart.  Claims 9 and 10 must clearly indicate that there are two first distribution grooves, the two first distribution grooves having opposing ends that are spaced apart.  The following recitations are suggested for claims 9 and 10: 
-claim 9. The motor according to claim 7, wherein the liquid inlet channel of the motor housing comprises two adjacent liquid inlet channels spaced apart, the first distribution groove is comprised of two first distribution grooves having opposing ends where an end of one of the two first distribution grooves is opposing an end of another of the two first distribution grooves, the opposing ends of the two first distribution grooves in an extension direction of the two first distribution grooves are spaced apart, and each end is in communication with one of the two adjacent liquid inlet channels, so that the coolant enters the two first distribution grooves from the two adjacent liquid inlet channels and flows into the stator groove while flowing along opposite directions in the two first distribution grooves.

-claim 10. The motor according to claim 9, wherein in an axial direction of the stator core, opposite ends of the stator core are both recessed within the motor housing, and one end of the liquid outlet channel extends beyond the stator core; the inner wall of the motor housing is provided with a liquid return groove, opposite ends of the liquid return groove in an extension direction of the liquid return groove both extend beyond the stator core, and the liquid return groove is used to receive coolant flowing out from the liquid outlet channel and serves to deliver the coolant to a heat exchanger; and the liquid inlet channel comprises first and second liquid inlet channels and the liquid return groove passes between the first and second liquid inlet channels and between the opposing ends of the two first distribution grooves, and is spaced from both the first and second liquid inlet channels and the opposing ends of the two first distribution grooves.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US Patent No.: 8648504).
For claim 7, Okada et al. disclose the claimed invention comprising: a motor housing (reference numeral 1) and a stator core (reference numeral 4) mounted in the motor housing (see figures 3A, 3B), wherein the motor housing (reference numeral 1) is provided with a distribution groove (reference numerals 8b, 9b, see figures 3A, 3B), a liquid inlet channel (reference numeral 8a, figure 3B), and a liquid outlet channel (reference numeral 9a, figure 3B); and the liquid outlet channel (reference numeral 9a) is in communication with inner and outer spaces of the motor housing (see figure 3B); the distribution groove (reference numerals 8b, 9b) is provided on an inner wall of the motor housing (reference numeral 1, see figures 3A, 3B), wherein the distribution groove comprises a first distribution groove (reference numeral 8b) and a second distribution groove (reference numeral 9b, see figure 3B), the first distribution groove (reference numeral 8b) and the second distribution groove (reference numeral 9b) are both disposed around an axis of the stator core (reference numeral 4) and are spaced apart on opposite ends of the inner wall along the axis direction of the stator core (see figure 3B); an outer wall of the stator core (reference numeral 4) is provided with a stator groove (reference numeral 11, see figures 3A, 3B), opposite ends of the stator groove (reference numeral 11) in an extension direction are both closed (see figure 3B, reference numeral 12), the first distribution groove (reference numeral 8b) is in communication with the second distribution groove (reference numeral 9b) through the stator groove (reference numeral 11, see figure 3B), and the extension direction of the stator groove (reference numeral 11) intersects an extension direction of at least one of the first distribution groove (reference numeral 8b) and the second distribution groove (reference numeral 9b, see figures 3A, 3B); the liquid inlet channel (reference numeral 8a) is in communication with one end of the first distribution groove (reference numeral 8b) and the outer space of the motor housing (see figure 3B), and the liquid inlet channel (reference numeral 8a), the first distribution "channel" (reference numeral 8b), the stator groove (reference numeral 11), the second distribution groove (reference numeral 9b), and the liquid outlet channel (reference numeral 9a) are sequentially in communication (see figure 3B), to form a coolant channel, so that coolant enters the first distribution groove (reference numeral 8b) through the liquid inlet channel (reference numeral 8a), flows into the stator groove (reference numeral 11) while flowing in the first distribution groove (reference numeral 8b), and flows into the second distribution groove (reference numeral 9b) and the liquid outlet channel (reference numeral 9a) through the stator groove (reference numeral 11, see figure 3B).

Allowable Subject Matter
Claims 13-18 and 20 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 were objected to for the claim objections stated above in the present action, but are also objected to for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also rewritten to overcome the objections stated above.

Claims 2-6, 11, and 12 are also objected to for their dependency upon objected claim 1 (see objection of claim 1 above in the present action), but these dependent claims would be found allowable if base claim 1 is rewritten to overcome the objections stated above.  

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including a heat exchanger, a pump and a motor, the motor including a motor housing and a stator core mounted in the motor housing, wherein the motor housing is provided with a distribution groove, a liquid inlet channel, and a liquid outlet channel, the distribution groove is provided on an inner wall of the motor housing, wherein the distribution groove comprises a first distribution groove and two second distribution grooves, in an axial direction of the stator core, the two first distribution grooves are both located between the two second distribution grooves, and in a circumferential direction of the stator core, the first distribution groove is spaced from the two second distribution grooves, the liquid inlet channel is in communication with the first distribution groove and an outer space of the motor housing, and the liquid outlet channel is in communication with an inner cavity of the motor housing and the outer space of the motor housing; and an outer wall of the stator core is provided with two stator grooves that are spaced apart, an extension direction of at least a part of the stator grooves intersects an extension direction of at least a part of the distribution grooves, and opposite ends of each stator groove in the extension direction of the stator groove are both closed; wherein the stator groove is in communication with both the distribution groove and the liquid outlet channel; the liquid inlet channel, the first distribution groove, one of the stator grooves, the two second distribution grooves, the other of the stator grooves, and the liquid outlet channel are in communication to form a coolant channel; the heat exchanger is configured to receive and cool coolant flowing out from the liquid outlet channel; and the pump is in communication with the heat exchanger and the liquid inlet channel, and is configured to deliver the cooled coolant from the liquid inlet channel to the distribution groove, and drive the coolant to flow in the coolant channel as recited in claim 13 and similarly recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834